GREEN, Judge.
Felix Moultrie appeals from a final judgment adjudicating him guilty of aggravated battery in which he was sentenced as a prison releasee reoffender to fifteen years’ imprisonment. Out of the five issues raised on appeal, only one merits discussion and requires reversal.
Moultrie claims and the State agrees that the trial court erred in imposing discretionary costs without orally announcing same and without making the required statutory finding that he had the ability to pay the additional assessment. See § 939.18, Fla. Stat. (1999); Patterson v. State, 796 So.2d 572 (Fla. 2d DCA 2001); Tolbert v. State, 698 So.2d 1288 (Fla. 2d DCA 1997) (holding trial court must comply with procedures in imposing discretionary costs pursuant to section 939.01). Because these requirements were not followed, we strike the imposition of discretionary costs and remand for further proceedings. The costs at issue may be reimposed provided the court considers Moultrie’s financial ability to pay the costs and orally announces imposition of the costs. See Armstrong v. State, 696 So.2d 913 (Fla. 2d DCA 1997).
Reversed in part and remanded.
ALTENBERND and SILBERMAN, JJ., concur.